Exhibit 10.2

EXECUTION COPY

GUARANTEE AND PLEDGE AGREEMENT

made by

CHENIERE ENERGY, INC.,

CHENIERE LNG HOLDINGS, LLC,

CHENIERE FLNG-GP, LLC and

CHENIERE SUBSIDIARY HOLDINGS, LLC

in favor of

THE BANK OF NEW YORK,

as Administrative Agent

Dated as of May 31, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page

Section 1.

    DEFINED TERMS   1  

1.1.

      Definitions   1  

1.2.

      Other Definitional Provisions   2

Section 2.

    GUARANTEE   3  

2.1.

      Guarantee   3  

2.2.

      No Subrogation   3  

2.3.

      Amendments, etc. with respect to the Obligations   4  

2.4.

      Guarantee Absolute and Unconditional   4  

2.5.

      Reinstatement   5  

2.6.

      Payments   5

Section 3.

    GRANT OF SECURITY INTEREST   5

Section 4.

    REPRESENTATIONS AND WARRANTIES   6  

4.1.

      Corporate Existence; Compliance with Law   6  

4.2.

      Power; Authorization; Enforceable Obligations   6  

4.3.

      No Legal Bar   6  

4.4.

      Litigation   6  

4.5.

      No Default   7  

4.6.

      Title; No Other Liens   7  

4.7.

      Perfected First Priority Liens   7  

4.8.

      Jurisdiction of Organization; Chief Executive Office   7  

4.9.

      Pledged Stock   7  

4.10.

      Financial Condition   7  

4.11.

      Investment Company Act; Other Regulations   8  

4.12.

      Accuracy of Information, etc.   8  

4.13.

      Solvency   8  

4.14.

      No Change   8  

4.15.

      Taxes   8  

4.16.

      Environmental Matters   8  

4.17.

      Federal Regulations   9  

4.18.

      Subsidiaries   9  

4.19.

      ERISA   10

Section 5.

    AFFIRMATIVE COVENANTS   10  

5.1.

      Financial Statements   10  

5.2.

      Certificates; Other Information   10  

5.3.

      Maintenance of Existence; Compliance   11  

5.4.

      Notices   11  

5.5.

      Delivery of Certificated Securities   12  

5.6.

      Pledged Stock   12  

5.7.

      Maintenance of Property; Insurance   13

 

-i-



--------------------------------------------------------------------------------

            Page  

5.8.

      Conduct of Business   13  

5.9.

      Further Assurances   13

Section 6.

    NEGATIVE COVENANTS   14  

6.1.

      Disposition of Property   14  

6.2.

      Negative Pledge Clauses   14  

6.3.

      Changes in Locations, Name, etc   14  

6.4.

      Liens   14  

6.5.

      Indebtedness   14  

6.6.

      [Reserved].   14  

6.7.

      Sabine Pass LNG, LP Senior Note Indenture   15  

6.8.

      Transactions with Affiliates   15  

6.9.

      No Intermediate Holding Companies   15  

6.10.

      Investments   15  

6.11.

      Fundamental Changes   15  

6.12.

      Clauses Restricting Subsidiary Distributions   15  

6.13.

      Cheniere FLNG, L.P   15

Section 7.

    REMEDIAL PROVISIONS   16  

7.1.

      Pledged Stock   16  

7.2.

      Proceeds to be Turned Over to Administrative Agent   17  

7.3.

      Application of Proceeds   17  

7.4.

      Code and Other Remedies   18  

7.5.

      Waiver; Deficiency   19  

7.6.

      Remedies Available to Crest   19

Section 8.

    THE ADMINISTRATIVE AGENT   19  

8.1.

      Administrative Agent’s Appointment as Attorney-in-Fact, etc.   19  

8.2.

      Duty of Administrative Agent   20  

8.3.

      Execution of Financing Statements   21  

8.4.

      Authority of Administrative Agent   21  

8.5.

      Fiduciary   21  

8.6.

      Delegation of Duties   21  

8.7.

      Exculpatory Provisions   21  

8.8.

      Reliance by Administrative Agent   22  

8.9.

      Notice of Default   22  

8.10.

      Conflicts   22

Section 9.

    MISCELLANEOUS   23  

9.1.

      Amendments in Writing   23  

9.2.

      Notices   23  

9.3.

      No Waiver by Course of Conduct; Cumulative Remedies   23  

9.4.

      Enforcement Expenses; Indemnification   23  

9.5.

      Successors and Assigns   24  

9.6.

      Set-Off   24  

9.7.

      Counterparts   24  

9.8.

      Severability   24

 

-ii-



--------------------------------------------------------------------------------

            Page   9.9.       Section Headings   24  

9.10.

      Integration   25  

9.11.

      GOVERNING LAW   25  

9.12.

      Submission To Jurisdiction; Waivers   25  

9.13.

      Acknowledgments   25  

9.14.

      Releases   26  

9.15.

      WAIVER OF JURY TRIAL   26

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES   

Schedule 1

   Notice Addresses

Schedule 2

   Description of Pledged Stock

Schedule 3

   Filings and Other Actions Required to Perfect Security Interest

Schedule 4

   Jurisdiction of Organization and Location of Chief Executive Office



--------------------------------------------------------------------------------

GUARANTEE AND PLEDGE AGREEMENT, dated as of May 31, 2007, made by CHENIERE
ENERGY, INC. (the “Parent”), CHENIERE LNG HOLDINGS, LLC (“CLH”, and, together
with the Parent, the “Guarantors”), CHENIERE SUBSIDIARY HOLDINGS, LLC (the
“Borrower”), CHENIERE FLNG-GP, LLC (“CFG”, and, together with CLH and the
Borrower, the “Grantors”), in favor of THE BANK OF NEW YORK, as Administrative
Agent (in such capacity, the “Administrative Agent”) for the several lenders
(the “Lenders”) from time to time parties to the Credit Agreement, dated as of
May 31, 2007 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the Lenders and the Administrative
Agent.

WITNESSETH:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans (as defined in the Credit Agreement) to the Borrower upon the terms
and subject to the conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes the Guarantors;

WHEREAS, the Guarantors will derive substantial direct and indirect benefit from
the making of the Loans under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
the Loans to the Borrower under the Credit Agreement that the Guarantors shall
have executed and delivered this Agreement to the Administrative Agent for the
ratable benefit of the Administrative Agent and Lenders;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make Loans to the Borrower thereunder, each Guarantor
hereby agrees with the Administrative Agent, for the ratable benefit of the
Administrative Agent and Lenders, as follows:

SECTION 1. DEFINED TERMS

1.1. Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

(b) The following terms shall have the following meanings:

“Agreement”: this Guarantee and Pledge Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Certificated Security”: as defined in the New York UCC.

“Collateral”: as defined in Section 3.



--------------------------------------------------------------------------------

“Grantors”: CLH, CFG and the Borrower.

“Investments”: as defined in Section 6.10.

“Issuer”: the collective reference to each issuer of (i) Investment Property as
such term is defined in Section 9-102(a)(49) of the New York UCC and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Stock.

“Materials of Environmental Concern” means any waste, pollutant, contaminant or
any hazardous, toxic or deleterious substance or material, including petroleum,
petroleum products, natural gas, liquefied natural gas, brine, drilling mud,
natural gas liquids, naturally occurring radioactive material, asbestos,
asbestos-containing materials, polychlorinated biphenyls and any other material
that could result in the imposition of Liability under any Environmental Law.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock that may be issued or granted to, or
held by, the Grantors.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Stock, collections
thereon or distributions or payments with respect thereto.

“Responsible Officer”: the chief executive officer, president, chief financial
officer or treasurer of the applicable Guarantor or Grantor, but in any event,
with respect to financial matters, its chief financial officer or treasurer.

“Sabine Pass LNG, L.P. Senior Notes Indenture” shall mean the indenture entered
into by Sabine Pass LNG, L.P. and its general partner, Sabine Pass LNG-GP, Inc.,
dated as of November, 9, 2006, in connection with the issuance of Senior Notes
(as defined therein), together with all instruments and other agreements entered
into by Sabine Pass LNG, L.P. and Sabine Pass LNG-GP, Inc. in connection
therewith.

1.2. Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

2



--------------------------------------------------------------------------------

SECTION 2. GUARANTEE

2.1. Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Administrative Agent and the Lenders and their respective
successors, endorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors.

(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 2. or affecting the rights and
remedies of the Administrative Agent or any Lender hereunder.

(d) The guarantee contained in this Section 2. shall remain in full force and
effect until all the Obligations and the obligations of each Guarantor under the
guarantee contained in this Section 2. shall have been satisfied by payment in
full and the Commitments shall be terminated, notwithstanding that from time to
time during the term of the Credit Agreement the Borrower may be free from any
Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Obligations or any payment received or collected from such
Guarantor in respect of the Obligations), remain liable for the Obligations up
to the maximum liability of such Guarantor hereunder until the Obligations are
paid in full and the Commitments are terminated.

2.2. No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against the Borrower or any
other Guarantor or any collateral security or guarantee or right of offset held
by the Administrative Agent or any Lender for the payment of the Obligations,
nor shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from the Borrower or any other Guarantor in respect of payments
made by such Guarantor hereunder, until all amounts owing to the Administrative
Agent and the Lenders by the Borrower on account of the Obligations are paid in
full and the Commitments are terminated. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Administrative Agent and the Lenders, segregated from

 

3



--------------------------------------------------------------------------------

other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly endorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

2.3. Amendments, etc. with respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the requisite Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for the guarantee contained in this
Section 2. or any property subject thereto.

2.4. Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon the guarantee contained in this Section 2. or acceptance of the guarantee
contained in this Section 2. ; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2. ; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 2. shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (1) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (2) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any Lender, or (3) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Obligations, or of such Guarantor under the
guarantee contained in this Section 2. , in bankruptcy or in any other instance
(other than the payment of the Obligations in cash in full).

 

4



--------------------------------------------------------------------------------

When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Obligations or any right of offset with respect thereto, and any failure
by the Administrative Agent or any Lender to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower, any
other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

2.5. Reinstatement. The guarantee contained in this Section 2. shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

2.6. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Payment Office specified in the Credit Agreement.

SECTION 3. GRANT OF SECURITY INTEREST

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent and the Lenders, a security interest in all Pledged Stock
listed on Schedule 2 in which such Grantor now has or at any time in the future
may acquire any right, title or interest and all Proceeds thereof (collectively,
the “Collateral”), as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations. In addition, each Grantor hereby assigns and
transfers to the Administrative Agent, and hereby grants to the Administrative
Agent, for the benefit of Crest, a separate and distinct security interest in
the Collateral as security for the Crest Obligations. The Lien on the Collateral
of the Administrative Agent for the benefit of the Lenders is expressly
subordinated and junior in priority to the Lien on the Collateral of the
Administrative Agent for the benefit of Crest (i) regardless of the time, order
or method of grant, attachment, recording or perfection of any financing
statements or other security interests, assignments, pledges, deeds, mortgages
and other liens, charges or encumbrances and (ii) notwithstanding any provision
of the Uniform Commercial Code or any applicable law.

 

5



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make Loans to the Borrower thereunder,
each of each Guarantor and each Grantor hereby represents and warrants to the
Administrative Agent and each Lender that:

4.1. Corporate Existence; Compliance with Law. It and each of its Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has the power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, (c) is
duly authorized and licensed under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such authorization or license, (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect and (e) has all necessary licenses, permits, consents or approvals from
or by, has made all necessary filings with, and has given all necessary notices
to, each Governmental Authority having jurisdiction, to the extent required for
such ownership, operation and conduct, except for licenses, permits, consents,
approvals or filings which can be obtained or made by taking of ministerial
action to secure the grant or transfer thereof or the failure to obtain or make
would not have a Material Adverse Effect.

4.2. Power; Authorization; Enforceable Obligations. It has the power and
authority, and the legal right, to make, deliver and perform this Agreement and
has taken all necessary organizational action to authorize the execution,
delivery and performance of this Agreement. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement, except the
filings and other actions required by Section 4.7. This Agreement has been duly
executed and delivered on its behalf. This Agreement constitutes its legal,
valid and binding obligation enforceable against it in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

4.3. No Legal Bar. The execution, delivery and performance of this Agreement
will not violate any Requirement of Law or Contractual Obligation of it or of
any of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of its or their respective properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation (other than
pursuant to this Agreement).

4.4. Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to its knowledge, threatened
by or against it or any of its Subsidiaries or against any of its or their
respective properties or revenues (x) with respect to this Agreement or any of
the transactions contemplated hereby or thereby, or (y) which would reasonably
be expected to have a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

4.5. No Default. It is not in default under or with respect to (a) any of its
Contractual Obligations (other than the Crest Obligations) in any respect that
would reasonably be expected to have a Material Adverse Effect or (b) the Crest
Obligations.

4.6. Title; No Other Liens. In the case of each Grantor, except for the security
interest granted to the Administrative Agent for the ratable benefit of the
Administrative Agent and the Lenders pursuant to this Agreement and the Lien
securing the Crest Obligations, it owns each item of the Collateral pledged by
it hereunder free and clear of any and all Liens or claims of others. No
financing statement or other public notice with respect to all or any part of
such Collateral is on file or of record in any public office, except such as
have been filed in favor of the Administrative Agent, for the ratable benefit of
the Administrative Agent and the Lenders, pursuant to this Agreement or as are
permitted by the Credit Agreement.

4.7. Perfected First Priority Liens. In the case of each Grantor, the security
interests granted pursuant to this Agreement upon completion of the filings and
other actions specified on Schedule 3 (which, in the case of all filings and
other documents referred to on said Schedule, have been delivered to the
Administrative Agent in completed and duly executed form) will constitute valid
perfected security interests in all of the Collateral pledged by such Grantor in
favor of the Administrative Agent, for the ratable benefit of the Lenders, as
collateral security for the Obligations, enforceable in accordance with the
terms hereof against all creditors of such Grantor and any Persons purporting to
purchase any such Collateral from such Grantor and are prior to all other Liens
on the Collateral in existence on the date hereof, except for the Lien securing
the Crest Obligations.

4.8. Jurisdiction of Organization; Chief Executive Office. In the case of each
Grantor, on the date hereof, its jurisdiction of organization, identification
number from its jurisdiction of organization (if any), and the locations of its
chief executive office or sole place of business are specified on Schedule 4.
Each of each Guarantor and each Grantor has furnished to the Administrative
Agent a certified charter, certificate of incorporation or other organization
documents and a good standing certificate as of a date which is recent to the
date hereof.

4.9. Pledged Stock. In the case of each Grantor:

(a) The shares of Pledged Stock pledged by it hereunder (other than the Pledged
Stock of CQP) constitute all the issued and outstanding shares of all classes of
the Capital Stock of each Issuer of Pledged Stock owned by such Grantor.

(b) All the shares of such Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.

(c) It is the record and beneficial owner of, and has good and marketable title
to, the Pledged Stock pledged by it hereunder, free of any and all Liens or
options in favor of, or claims of, any other Person, except the security
interest created by this Agreement and the Liens securing the Crest Obligations.

4.10. Financial Condition. The audited consolidated balance sheets of the Parent
and its Subsidiaries as of December 31, 2004, December 31, 2005 and December 31,
2006, and the related consolidated statements of income and of cash flows for
the fiscal year

 

7



--------------------------------------------------------------------------------

ended on such date, reported on by and accompanied by an unqualified report from
[UHY, LLP], present fairly in all material respects the consolidated financial
condition of the Parent and its Subsidiaries as at such date, and the
consolidated results of their operations and their consolidated cash flows for
the fiscal year then ended. Such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).

4.11. Investment Company Act; Other Regulations. Neither the Parent nor any of
its Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. Neither the Parent nor any of its Subsidiaries is subject to
regulation under any Requirement of Law (other than Regulation X of the Board)
that limits its ability to incur Indebtedness.

4.12. Accuracy of Information, etc. The information in all financial statements
provided pursuant to Section 4.10 above fairly represents in all material
respects the financial condition of the Parent and its Subsidiaries as of such
dates and the results of their operations for the fiscal periods ended on such
dates all in accordance with GAAP. The certifications set forth in each
certificate delivered by it on the date hereof are true and correct in all
material respects. As of the date hereof, there is no fact known to it that
would reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

4.13. Solvency. It is, and after giving effect to this Agreement and obligations
being incurred in connection herewith and therewith will be Solvent.

4.14. No Change. Since December 31, 2006, there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.

4.15. Taxes. Each of the Parent, the Borrower and their Subsidiaries has filed
or caused to be filed all federal, state and other material tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any the amount or validity of that are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Parent, the Borrower or their Subsidiaries, as the case may be); no
tax Lien has been filed, and, to the knowledge of Parent and the Borrower, no
claim is being asserted, with respect to any such tax, fee or other charge.

4.16. Environmental Matters. Except as, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect:

(a) the facilities and properties currently or formerly owned, leased or
operated by the Parent and any of its Subsidiaries (the “Properties”) do not
contain, and have not

 

8



--------------------------------------------------------------------------------

previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could give rise to liability under, any Environmental Law;

(b) neither the Parent nor any of its Subsidiaries has received or is aware of
any notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by the Parent and any of its Subsidiaries (the “Business”), nor does the Parent
have knowledge or reason to believe that any such notice will be received or is
being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Parent, threatened, under any Environmental Law to
which the Parent or any of its Subsidiaries is or will be named as a party, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of the Parent or any of its Subsidiaries in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) neither the Parent nor any of its Subsidiaries has assumed any liability of
any other Person under Environmental Laws.

4.17. Federal Regulations. No part of the proceeds of any Loans will be used for
any purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower shall furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

4.18. Subsidiaries. Except as disclosed to the Administrative Agent by the
Parent in writing prior to the Closing Date, CLH does not have any Subsidiaries
other than those listed on Schedule 2 to the Credit Agreement.

 

9



--------------------------------------------------------------------------------

4.19. ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA), and, on
and after the effectiveness of the Pension Act, no failure by any Plan to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan whether or not waived, has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan. No termination
of a Single Employer Plan has occurred, and no Lien in favor of the PBGC or a
Plan has arisen, during the five-year period prior to the date on which this
representation is made and, on and after the effectiveness of the Pension Act,
no Plan is, or is expected to be, in “at risk” status (within the meaning of
Title IV of ERISA). The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount. Neither the Parent nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Parent nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Parent or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. No Multiemployer Plan
is in Reorganization, Insolvent or, is or is reasonably expected to be, in
endangered or critical status within the meaning of Section 305 of ERISA.

SECTION 5. AFFIRMATIVE COVENANTS

Each of each Guarantor and each Grantor covenants and agrees with the
Administrative Agent and the Lenders that, from and after the date of this
Agreement until the Obligations shall have been paid in full, it shall:

5.1. Financial Statements. In the case of Parent and CQP, furnish to the
Administrative Agent and each Lender as soon as available, each financial
statement required to be filed by it pursuant to the Securities Exchange Act of
1934, as amended, provided that no such information shall be required to be
furnished to the Administrative Agent or the Lenders if such information has
been filed with the Securities and Exchange Commission, and is of public record,
and provided further that Parent and/or CQP, as applicable, shall so furnish to
the Administrative Agent and each Lender equivalent audited and unaudited
financial statements if either is no longer required to file the same pursuant
to such Act, in each case when such statements would otherwise be required to be
so filed. All such financial statements shall be complete and correct in all
material respects and shall be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein).

5.2. Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender, promptly, such additional financial and other
information as the Administrative Agent on behalf of any Lender may from time to
time reasonably request.

 

10



--------------------------------------------------------------------------------

5.3. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence; provided that, subject to
meeting any applicable requirements herein, any such entity is permitted to
convert from its current status to a limited liability company, limited
partnership or corporation on appropriate notice to the Administrative Agent and
(ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in the case of clause (ii) above, to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Requirements of Law, except to the extent that failure to comply therewith
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

5.4. Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement and any Liens securing the Crest Obligations) on any
of the Collateral which would adversely affect the ability of the Administrative
Agent to exercise any of its remedies hereunder;

(c) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby;

(d) any (i) default or event of default under any Contractual Obligation of it
or its Subsidiaries or (ii) litigation, investigation or proceeding that may
exist at any time between it or any of its Subsidiaries and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, would reasonably be expected to have a Material Adverse Effect;

(e) any litigation or proceeding affecting any Guarantor or its Subsidiaries
which would reasonably be expected to have a Material Adverse Effect or which
relates to any Loan Document;

(f) the following events, as soon as possible and in any event within 30 days
after it knows or has reason to know thereof where the liability expected to be
imposed on the Guarantor and its Subsidiaries as a result of such event exceeds
$5,000,000: (i) the occurrence of any Reportable Event with respect to any Plan,
a failure to make any required contribution to a Plan, the creation of any Lien
in favor of the PBGC or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan, (ii) on an after the
effectiveness of the Pension Act, a determination that any Plan is, or is
expected to be, in “at risk” status (within the meaning of Title IV of ERISA),
or (iii) the institution of proceedings or the taking of any other action by the
PBGC or the Borrower or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Plan;

 

11



--------------------------------------------------------------------------------

(g) on and after the effectiveness of the Pension Act, copies of (i) any
documents described in Section 101(k) of ERISA that the Guarantor or any
Commonly Controlled Entity may request with respect to any Multiemployer Plan
and (ii) any notices described in Section 101(l) of ERISA that the Guarantor or
any Commonly Controlled Entity may request with respect to any Multiemployer
Plan; provided, that if the Guarantor or any Commonly Controlled Entity has not
requested such documents or notices from the administrator or sponsor of the
Guarantor or the Commonly Controlled Entity(ies) shall as soon as reasonably
practicable following written request from the Administrative Agent (which
request shall not be made more frequently than once per year) make a request for
such documents or notices from such administrator or sponsor and shall provide
copies of such documents and notices as soon as reasonably practicable after
receipt thereof; and

(h) any development or event that has had or would reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 5.4 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

5.5. Delivery of Certificated Securities. If any of the Pledged Stock or any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Certificated Security, such Certificated Security shall
be promptly delivered to the Administrative Agent, duly endorsed in a manner
reasonably satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement.

5.6. Pledged Stock. (a) If any of the Grantors shall become entitled to receive
or shall receive any stock certificate (including, without limitation, any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), option or rights in respect of the
Pledged Stock, whether in addition to, in substitution of, as a conversion of,
or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, it shall accept the same as the agent of the Administrative Agent and
the Lenders, hold the same in trust for the Administrative Agent and the Lenders
and deliver the same promptly to the Administrative Agent in the exact form
received, duly endorsed by it to the Administrative Agent, if required, together
with an undated stock power covering such certificate duly executed in blank by
it and with, if the Administrative Agent so requests, signature guaranteed, to
be held by the Administrative Agent, subject to the terms hereof, as additional
collateral security for the Obligations and the Crest Obligations. Any sums paid
upon or in respect of the Pledged Stock upon the liquidation or dissolution of
any Issuer shall be paid over to the Administrative Agent to be held by it
hereunder as additional collateral security for the Obligations and the Crest
Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Stock or any property shall be distributed upon or with
respect to the Pledged Stock pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Administrative Agent, be delivered
to the Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations and the Crest Obligations. If any sums of money or
property so paid or distributed in respect of the Pledged

 

12



--------------------------------------------------------------------------------

Stock shall be received by it, it shall, until such money or property is paid or
delivered to the Administrative Agent, hold such money or property in trust for
the Administrative Agent and the Lenders, segregated from its other funds, as
additional collateral security for the Obligations and the Crest Obligations.

(b) Without the prior written consent of the Administrative Agent, no Grantor
will (i) vote to enable, or take any other action to permit, any Issuer (other
than CQP) of Pledged Stock owned by it to issue any stock or other equity
securities of any nature or to issue any other securities convertible into or
granting the right to purchase or exchange for any stock or other equity
securities of any nature of such Issuer, in each case, to any other Person,
(ii) sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, such Pledged Stock or Proceeds thereof except as
permitted pursuant to Section 6.1, (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
such Pledged Stock or Proceeds thereof, or any interest therein, except as
permitted pursuant to Section 6.4 or (iv) enter into any agreement or
undertaking restricting the right or ability of it or the Administrative Agent
to sell, assign or transfer any of such Pledged Stock or Proceeds thereof.

5.7. Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

5.8. Conduct of Business. The Parent and its Subsidiaries shall continue to be
principally engaged in the energy business, including, exploration and
production of liquid natural gas, oil and gas transportation (including
shipping), refining and other midstream activities, power generation, trading
and other related businesses, and the acquisition, disposition and processing of
liquefied natural gas. Each Grantor (other than CLH) will limit itself to the
business activities of owning the Collateral owned by it and the activities
related thereto.

5.9. Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent may reasonably request
for the purposes of implementing or effectuating the provisions of this
Agreement, or of more fully perfecting or renewing the rights of the
Administrative Agent and the Lenders with respect to the Collateral (or with
respect to any additions thereto or replacements or proceeds thereof) pursuant
hereto or thereto. Upon the exercise by the Administrative Agent or any Lender
of any power, right, privilege or remedy pursuant to this Agreement which
requires any consent, approval, recording qualification or authorization of any
Governmental Authority, it will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Lenders may be
required to obtain from it for such governmental consent, approval, recording,
qualification or authorization.

 

13



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

Each Guarantor and each Grantor hereby agrees that, so long as any Loan or other
amount is owing to any Lender or Administrative Agent hereunder:

6.1. Disposition of Property. No Grantor will Dispose of all or any portion of
the Collateral except that such Disposition is permitted to a Person other than
an Affiliate of such Grantor subject to compliance with Section 3.2(a) of the
Credit Agreement. CLH will not Dispose of any of the Capital Stock of CQP-GP or
permit CQP-GP to Dispose of the general partnership interest in CQP.

6.2. Negative Pledge Clauses. Except pursuant to the Crest Settlement Documents,
the Parent will not, and will not permit any of its Subsidiaries to, enter into
or suffer to exist or become effective any agreement that prohibits, limits or
imposes any condition upon the ability of the Grantors to create, incur, assume
or suffer to exist any Lien upon any of the Collateral, whether now owned or
hereafter acquired, to secure the Obligations.

6.3. Changes in Locations, Name, etc. No Grantor will, except upon 15 days’
prior written notice to the Administrative Agent and delivery to the
Administrative Agent of all additional executed financing statements and other
documents reasonably requested by the Administrative Agent, to maintain the
validity, perfection and priority of the security interests provided for herein:

(i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business from that referred to in Section 4.8;
or

(ii) change its name, identity or corporate structure to such an extent that any
financing statement filed by the Administrative Agent in connection with this
Agreement would become misleading.

6.4. Liens. No Grantor will create, incur, assume or suffer to exist any Lien
upon any of the Collateral or the Capital Stock of CQP-GP or the general
partnership interest in CQP, whether now owned or hereafter acquired, except
for:

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on its books, in conformity with GAAP; and

(b) Liens created pursuant to this Agreement.

6.5. Indebtedness. No Grantor (other than CLH) will create, issue, incur,
assume, become liable in respect of or suffer to exist any Indebtedness, except
any Indebtedness created pursuant to any Loan Document and the Crest
Obligations.

6.6. [Reserved].

 

14



--------------------------------------------------------------------------------

6.7. Sabine Pass LNG, LP Senior Note Indenture. The Parent will not, and will
not permit any of its Subsidiaries to, to take any actions to cause an
acceleration of the Sabine Pass LNG, L.P. Senior Notes Indenture.

6.8. Transactions with Affiliates. No Grantor (other than CLH) will directly or
indirectly enter into any transaction, including any purchase, sale, lease or
exchange of property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate unless such transaction
is (a) not otherwise expressly prohibited under this Agreement, (b) in the
ordinary course of business of the relevant Grantor, and (c) upon fair and
reasonable terms no less favorable to the relevant Grantor than it would obtain
in a comparable arm’s length transaction with a Person that is not an Affiliate,
other than equity contributions to the Grantors which may in turn be contributed
to Subsidiaries of the Grantors. In addition, the foregoing shall not prohibit
Parent and its Subsidiaries from entering into tax sharing arrangements.

6.9. No Intermediate Holding Companies. No Grantor will create or permit to be
created any new Subsidiaries in the chain of ownership between it and either of
CQP-GP or Freeport LNG Development, L.P., or between CQP-GP and CQP.

6.10. Investments. No Grantor (other than CLH) will make any advance, loan,
extension of credit (by way of guaranty or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or any assets constituting a business unit of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except
(i) Borrower is permitted to make the loan from Borrower to Parent as
contemplated by Section 4.13 of the Credit Agreement (which the Borrower shall
not forgive) and (ii) each such Grantor is permitted to make Investments in Cash
Equivalents; provided that it may make Investments in its Subsidiaries in
amounts equal to any capital contributions made to it for such purpose.

6.11. Fundamental Changes. No Grantor will enter into any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business except to the extent permitted pursuant to Section 5.3, 6.1
or 6.10.

6.12. Clauses Restricting Subsidiary Distributions. None of the Grantors or the
Guarantors will, and will not permit any of its Subsidiaries to, directly or
indirectly, enter into any consensual encumbrance or restriction on the right of
CQP, Freeport LNG Development, L.P. or Cheniere FLNG, L.P. to make distributions
in respect of their Capital Stock, except pursuant to the Loan Documents.

6.13. Cheniere FLNG, L.P. No Guarantor or Grantor will permit Cheniere FLNG,
L.P. to Dispose of its limited partner interest in Freeport LNG Development,
L.P. except that such Disposition is permitted (a) to CQP or its Subsidiaries,
(b) to a Person other than an Affiliate of Cheniere FLNG, L.P. or (c) to the
extent, if any, required pursuant to the limited partnership agreement of
Freeport LNG Development, L.P. in a transaction initiated by another partner
thereof, in any such case for reasonably equivalent value (except to the extent
otherwise provided in such limited partnership agreement in the case of a
Disposition referred to in clause

 

15



--------------------------------------------------------------------------------

(c) of this section). No Guarantor or Grantor will permit Cheniere FLNG, L.P. to
create, incur, assume or suffer to exist any Lien upon its limited partner
interest in Freeport LNG Development, L.P., except for Liens for taxes not yet
due or that are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on its
books, in conformity with GAAP. Cheniere FLNG, L.P. will not create, issue,
incur, assume, become liable in respect of or suffer to exist any Indebtedness.
No Guarantor or Grantor will permit Cheniere FLNG, L.P. to directly or
indirectly enter into any transaction, including any purchase, sale, lease or
exchange of property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate, except in accordance
with the standards set forth in Section 6.8 as if it were a Grantor. No
Guarantor or Grantor will permit Cheniere FLNG, L.P. to create any new
Subsidiaries in the chain of ownership between it and Freeport LNG Development,
L.P. No Guarantor or Grantor will permit Cheniere FLNG, L.P. to make any
Investment in any Affiliate other than CQP, Freeport LNG Development, L.P. and
their respective Subsidiaries, and will receive reasonably equivalent value for
any Investment not prohibited hereunder (except to the extent set forth in the
first sentence of this section). Except as part of a transaction not prohibited
by this Section 6.13, Cheniere FLNG, L.P. will not enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of, all or substantially all
of its property or business.

SECTION 7. REMEDIAL PROVISIONS

7.1. Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the Grantors
of the Administrative Agent’s intent to exercise its corresponding rights
pursuant to Section 8.1(b), the Grantors shall be permitted to receive all cash
dividends paid in respect of the Pledged Stock, and to exercise all voting and
corporate rights with respect to the Pledged Stock; provided, however, that no
vote shall be cast or corporate or other organizational right exercised or other
action taken which, in the Administrative Agent’s reasonable judgment, would
impair the Collateral or which would be inconsistent with or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the Grantors,
(i) the Administrative Agent shall have the right to receive any and all cash
dividends, payments or other Proceeds paid in respect of the Pledged Stock and
make application thereof to the Obligations and the Crest Obligations in the
order set forth in Section 7.3, and (ii) any or all of the Pledged Stock shall
be registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (1) all voting,
corporate and other rights pertaining to such Pledged Stock at any meeting of
shareholders or otherwise and (2) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Pledged Stock as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Stock upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of any Issuer, or upon the
exercise by any of the Grantors or the Administrative Agent of any right,
privilege or option pertaining to such Pledged Stock, and in connection
therewith, the right to deposit and deliver any and all of the Pledged Stock
with any

 

16



--------------------------------------------------------------------------------

committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to the Grantors to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

(c) Each Grantor hereby authorizes and instructs any Issuer of any Pledged Stock
pledged by it hereunder to (i) comply with any instruction received by it from
the Administrative Agent in writing that (1) states that an Event of Default has
occurred and is continuing and (2) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
such Grantor agrees that the Issuers shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Stock directly to the Administrative Agent.

7.2. Proceeds to be Turned Over to Administrative Agent. If an Event of Default
shall occur and be continuing, all Proceeds of the Collateral received by any
Grantor consisting of cash, checks and other near-cash items shall be held by it
in trust for the Administrative Agent and the Lenders, segregated from its other
funds, and shall, forthwith upon receipt by such Grantor, be turned over to the
Administrative Agent in the exact form received by such Grantor (duly endorsed
by such Grantor to the Administrative Agent, if required). All Proceeds of the
Collateral received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a collateral account maintained under its sole dominion
and control. All Proceeds of the Collateral while held by the Administrative
Agent in a collateral account (or by any Grantor in trust for the Administrative
Agent and the Lenders) shall continue to be held as collateral security for all
the Obligations and the Crest Obligations and shall not constitute payment
thereof until applied as provided in Section 7.3.

7.3. Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2. , in payment of the Obligations and the
Crest Obligations in the following order:

First, if the Administrative Agent shall have received a Crest Remedy
Instruction, to pay the amount due as specified in such Crest Remedy
Instruction;

Second, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

Third, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Lenders according to the amounts of the Obligations then due
and owing and remaining unpaid to the Lenders;

 

17



--------------------------------------------------------------------------------

Fourth, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Lenders according to the amounts of the
Obligations then held by the Lenders; and

Fifth, any balance of such Proceeds remaining after the Obligations and the
Crest Obligations shall have been paid in full and the Commitments shall have
terminated shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same.

7.4. Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 7.4, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the Lenders
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations and the
Crest Obligations in accordance with Section 7.3, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the New York UCC, need the Administrative Agent account
for the surplus, if any, to the Grantors. To the extent permitted by applicable
law, each Grantor and Guarantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any Lender arising out of the
exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least ten days before such sale or
other disposition.

 

18



--------------------------------------------------------------------------------

7.5. Waiver; Deficiency. Each of the Borrower and each Guarantor shall remain
liable for any deficiency if the proceeds of any sale or other disposition of
the Collateral are insufficient to pay the Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any
Lender to collect such deficiency.

7.6. Remedies Available to Crest. If Crest shall have delivered a Crest Remedy
Instruction to the Administrative Agent and, pursuant to Section 9.10 of the
Credit Agreement, the Lenders shall have advanced on behalf of the Borrower the
amount of the payment default with respect to which such Crest Remedy
Instruction was given within five (5) Business Days of receipt of the Crest
Remedy Instruction by the Administrative Agent, the Administrative Agent will
pay to Crest forthwith the amount so advanced. If Crest shall have delivered a
Crest Remedy Instruction to the Administrative Agent and the Lenders shall have
elected to not advance such amounts on behalf of the Borrower pursuant to
Section 9.10 of the Credit Agreement and the amount of the payment default with
respect to which the Crest Remedy Instruction was given shall not have been paid
within five (5) Business Days of receipt of the Crest Remedy Instruction by the
Administrative Agent, the Administrative Agent for the benefit of Crest shall
have all of the rights and remedies with respect to the Collateral of a secured
party under the New York UCC. Immediately upon receipt of a Crest Remedy
Instruction, the Administrative Agent shall notify the Lenders, the Parent and
the Grantors of its receipt of such Crest Remedy Instruction and provide each of
them with a copy.

SECTION 8. THE ADMINISTRATIVE AGENT

8.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Subject to
the last sentence of this Section 9.1, each Grantor hereby irrevocably
constitutes and appoints the Administrative Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in its place and
stead and in its name, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under the Collateral and file any
claim or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due under the Collateral whenever payable;

(ii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral;

(iii) execute, in connection with any sale provided for in Section 7.4, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

 

19



--------------------------------------------------------------------------------

(iv) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (4) defend any suit, action or proceeding brought
against any Grantor with respect to any Collateral; (5) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
and (6) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Administrative Agent were the absolute owner thereof for all purposes, and
do, at the Administrative Agent’s option and such Guarantor’s expense, at any
time, or from time to time, all acts and things which the Administrative Agent
deems necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the Lenders’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as the Grantors might
do.

Anything in this Section 8.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.1(a) unless an Event of Default shall
have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 8.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Loans under the Credit Agreement, from the date of payment
by the Administrative Agent to the date reimbursed by the Guarantors, shall be
payable by the Guarantors to the Administrative Agent on demand.

(d) Each of the Grantors hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

8.2. Duty of Administrative Agent. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Administrative Agent deals with similar
property for its own account. Neither the Administrative Agent, any Lender nor
any of their respective officers, directors, employees or agents shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any

 

20



--------------------------------------------------------------------------------

Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Administrative Agent and the Lenders hereunder are
solely to protect the Administrative Agent’s and the Lenders’ interests in the
Collateral and shall not impose any duty upon the Administrative Agent or any
Lender to exercise any such powers. The Administrative Agent and the Lenders
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to the Grantors or any other
Person for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

8.3. Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Guarantors in such form and in
such offices as the Administrative Agent reasonably determines appropriate to
perfect the security interests of the Administrative Agent under this Agreement.
The Guarantors hereby ratify and authorize the filing by the Administrative
Agent of any financing statement with respect to the Collateral made prior to
the date hereof.

8.4. Authority of Administrative Agent. Each of the Grantors acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Administrative Agent and the
Lenders with full and valid authority so to act or refrain from acting, and the
Grantors shall not be under any obligation, or entitlement, to make any inquiry
respecting such authority.

8.5. Fiduciary. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall have no fiduciary relationship with
any Person related to this Agreement or the duties to be performed hereunder,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent.

8.6. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.

8.7. Exculpatory Provisions. Neither the Administrative Agent nor any of their
respective officers, directors, employees, the Administrative Agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement (except to the extent that any of the foregoing are found by a
final and nonappealable decision of a court of competent jurisdiction to have

 

21



--------------------------------------------------------------------------------

resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any Person for any recitals, statements,
representations or warranties made by any Person contained in this Agreement or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent under or in connection with,
this Agreement or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or for any failure of any party
hereto to perform its obligations hereunder or (iii) liable for any special,
exemplary, punitive or consequential damages. The Administrative Agent shall not
be under any obligation to any Person to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of any
Guarantor or Grantor.

8.8. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Lenders, Guarantors, Grantors or Crest), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first receive such advice or
concurrence of the Required Lenders and Crest as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders and Crest against
any and all liability and expense that may be incurred by it by reason of taking
or continuing to take any such action. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders or after receipt of a Crest Remedy Instruction from Crest, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and all future holders of the Loans.

8.9. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.

8.10. Conflicts. The terms of this Agreement require the Administrative Agent to
act in multiple capacities and all Persons waive any conflict of interest, now
contemplated or arising hereafter, in connection herewith and agrees not to
assert against Administrative Agent any claims, causes of action, damages or
liabilities of whatever kind or nature relating thereto and agree that in the
event that Administrative Agent receives conflicting instructions or otherwise
reasonably believes that a conflict exists that Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement until the conflict has been resolved to its satisfaction, (which
resolution may include the receipt of an opinion from a court of competent
jurisdiction).

 

22



--------------------------------------------------------------------------------

SECTION 9. MISCELLANEOUS

9.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the Administrative Agent in accordance with Section 10.1
of the Credit Agreement.

9.2. Notices. All notices, requests and demands to or upon the Administrative
Agent or any other party hereunder shall be effected in the manner provided for
in Section 10.2 of the Credit Agreement; provided that any such notice, request
or demand to or upon any Guarantor or Grantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

9.3. No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 9.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

9.4. Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay, or
reimburse the Administrative Agent for, all its costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in Section 2. or
otherwise enforcing or preserving any rights under this Agreement, including,
without limitation, the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to the Administrative Agent.

(b) Each Grantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 10.5 of the Credit Agreement.

 

23



--------------------------------------------------------------------------------

(d) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.

9.5. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of the Guarantors and the Grantors and shall inure to the benefit of
the Administrative Agent and the Lenders and their successors and assigns;
provided that no Guarantor or Grantor may assign, transfer or delegate any of
its rights or obligations under this Agreement without the prior written consent
of the Administrative Agent.

9.6. Set-Off. Each of each Guarantor and each Grantor hereby irrevocably
authorizes the Administrative Agent and each Lender at any time and from time to
time while an Event of Default shall have occurred and be continuing, without
notice to the Guarantors or the Grantors, any such notice being expressly waived
by them, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Lender to or for its credit or account
or any part thereof in such amounts as the Administrative Agent or such Lender
may elect, against and on account of the obligations and liabilities of the
Guarantors to the Administrative Agent or such Lender hereunder and claims of
every nature and description of the Administrative Agent or such Lender against
the Guarantors, in any currency, whether arising hereunder or otherwise, as the
Administrative Agent or such Lender may elect, whether or not the Administrative
Agent or any Lender has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. The
Administrative Agent and each Lender shall notify the Guarantors promptly of any
such set-off and the application made by the Administrative Agent or such Lender
of the proceeds thereof, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the
Administrative Agent and each Lender under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which the Administrative Agent or such Lender may have.

9.7. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Agreement by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.

9.8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.9. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

24



--------------------------------------------------------------------------------

9.10. Integration. This Agreement and the other Loan Documents represent the
agreement of the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

9.11. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.12. Submission To Jurisdiction; Waivers. Each Guarantor and each Grantor
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the Courts of the
State of New York sitting in the County of New York, the courts of the
United States of America for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address
referred to in Section 9.2 or at such other address of which the Administrative
Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

9.13. Acknowledgments. Each of each Guarantor and each Grantor hereby
acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor or Grantor arising out of or in
connection with this Agreement, and the relationship between the Grantors, on
the one hand, and the Administrative Agent and Lenders, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

25



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among the Guarantors, the
Grantors and the Lenders.

9.14. Releases. At such time as the Loans and the other Obligations then due and
payable shall have been paid in full, this Agreement, the security interests
created herein (including the security interests created in favor of Crest) and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Guarantor and Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of such Grantor following any such termination, the
Administrative Agent shall deliver to such Grantor any Collateral held by the
Administrative Agent hereunder, and execute and deliver to such Grantor such
documents as such Guarantor shall reasonably request to evidence such
termination.

9.15. WAIVER OF JURY TRIAL. EACH OF EACH GUARANTOR AND EACH GRANTOR AND, BY
ACCEPTANCE OF THE BENEFITS HEREOF, THE ADMINISTRATIVE AGENT AND EACH LENDER,
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

CHENIERE ENERGY, INC. By:  

/s/ Graham A. McArthur

  Graham A. McArthur Title:   Treasurer CHENIERE LNG HOLDINGS, LLC By:  

/s/ Graham A. McArthur

  Graham A. McArthur Title:   Treasurer CHENIERE FLNG-GP, LLC By:  

/s/ Graham A. McArthur

  Graham A. McArthur Title:   Treasurer CHENIERE SUBSIDIARY HOLDINGS, LLC By:  

/s/ Graham A. McArthur

  Graham A. McArthur Title:   Treasurer



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS AND GRANTORS

Cheniere Energy, Inc.

Cheniere LNG Holdings, LLC

Cheniere Subsidiary Holdings, LLC

Cheniere FLNG-GP, LLC

700 Milam Street, Suite 800

Houston, Texas 77002

Attention: Treasurer

Telecopy: 713-375-6000

Telephone: 713-375-5000

In each case, with a copy to:

Andrews Kurth LLP

600 Travis Street, Suite 4200

Houston, Texas 77002

Attention: Geoffrey Walker

Telecopy: 713-220-4285

Telephone: 713-220-475



--------------------------------------------------------------------------------

Schedule 2

DESCRIPTION OF PLEDGED STOCK

 

Issuer

 

Holder

 

Class of Stock

 

Stock Certificate No.

Cheniere Energy

Partners, LP

 

Cheniere Subsidiary

Holdings, LLC

 

Subordinated Units of LP

Interest

  2

Cheniere Subsidiary

Holdings, LLC

  Cheniere LNG Holdings, LLC   Common   1 Cheniere FLNG, LP  

Cheniere Subsidiary

Holdings, LLC

  LP Interests   3 Cheniere FLNG, LP   Cheniere FLNG-GP, LLC   GP Interests   1
Cheniere FLNG-GP, LLC  

Cheniere Subsidiary

Holdings, LLC

  Common   4



--------------------------------------------------------------------------------

Schedule 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTEREST

Uniform Commercial Code Filings

Secretary of State of the State of Delaware



--------------------------------------------------------------------------------

Schedule 4

JURISDICTION OF ORGANIZATION AND LOCATION OF CHIEF EXECUTIVE OFFICE

 

Guarantor

 

Jurisdiction of

Organization

 

Location of Chief

Executive Office

 

Organization

Identification

No.

 

Tax

Identification

Number

Cheniere Energy, Inc.   Delaware  

700 Milam Street, Suite 800

Houston, Texas 77002

  2005509   95-4352386

Cheniere LNG

Holdings, LLC

  Delaware  

2215-B Renaissance Drive,

Suite 5, Las Vegas, NV

89119

  4016426   20-3313086

Cheniere Subsidiary

Holdings, LLC

  Delaware  

2215-B Renaissance Drive,

Suite 5, Las Vegas, NV

89119

  4358731   26-0249035

Cheniere FLNG-GP,

LLC

  Delaware  

700 Milam Street, Suite 800

Houston, Texas 77002

  3895059   None



--------------------------------------------------------------------------------

Annex I

to

Guarantee and Pledge Agreement

ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Pledge Agreement dated as of May 31, 2007 (the “Agreement”), made by the
Guarantors and Grantors parties thereto for the benefit of The Bank of New York,
as Administrative Agent. The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

2. The terms of Section 7.1(a) of the Agreement shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 7.1(a) of the Agreement.

 

[NAME OF ISSUER] By  

 

Title  

 

Address for Notices:

 

 

Fax:  

 